Case 1:19-cr-O0909-KPF Document 20 Filed 09/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-y-
19-CR-909 (KPF)
MICHAEL BARRETO,
Defendant.
X
Defendant Michael Barreto hereby voluntarily consents to

 

participate in the following proceeding via _X_ videoconferencing or _x_ teleconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing

x Status and/or Scheduling Conference

 

Misdemeanor Plea/Trial/Sentence

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Michael Barreto Ariel Werner

 

 

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

September 8, 2020 Katha bali. ful

Date U.S. District Judge

 
